Citation Nr: 0201024	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  96-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, manifested by shortness of breath, both on a 
direct basis and as secondary to Agent Orange.

2.  Entitlement to service connection for headaches, both on 
a direct basis and as secondary to Agent Orange.

3.  Entitlement to service connection for a foot disability, 
both on a direct basis and as secondary to Agent Orange.

4.  Entitlement to service connection for a bladder 
disability, both on a direct basis and as secondary to Agent 
Orange.

5.  Entitlement to service connection for a neurological 
disability, manifested by dizziness, both on a direct basis 
and as secondary to Agent Orange.

6.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD), 
to include schizophrenia, and manifested by mood swings, both 
on a direct basis and as secondary to Agent Orange.

7.  Entitlement to an increased rating for PTSD from a 70 
percent rating.  

8.  Entitlement to restoration of a 100 percent rating for 
PTSD.  

9.  Entitlement to an earlier effective date than February 
23, 1996, for an increased rating for PTSD from 50 percent to 
100 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking 
entitlement to service connection for shortness of breath, 
migraine headaches, dizziness, mood swings, a foot condition, 
and a bladder condition, all as secondary to Agent Orange 
exposure, and from a March 1996 rating decision which denied 
service connection for schizophrenia.  

The appeal also arises from a March 1999 rating decision 
which reduced the veteran's 100 percent for PTSD to 50 
percent.  Thereafter, in a January 2001 rating decision, the 
RO increased the veteran's 50 percent rating to 70 percent 
for PTSD, from September 1, 1999.  

Although the veteran requested a hearing for the issues 
related to Agent Orange exposure, such a hearing was 
scheduled in July 1998, and the veteran failed to appear for 
his hearing.  

Although it was noted on an October 1997 report of contact 
form that the veteran wished to withdraw his claim for 
service connection for schizophrenia, under 38 U.S.C. 
§20.204, a Substantive Appeal must be withdrawn in writing.  
Accordingly, the veteran's claim for service connection for 
schizophrenia remains in appellate status.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed with any disorders 
which are presumptively related to Agent Orange which he was 
exposed to while in Vietnam.  

2.  The veteran has not been diagnosed with headaches, or any 
foot disorders, bladder disorders, or neurological disorders 
manifested by dizziness.  

3.  The veteran has not been diagnosed with any respiratory 
disorders other than chronic obstructive pulmonary disorder.

4.  The veteran's chronic obstructive pulmonary disorder is 
not related to service.  

5.  The veteran did not develop his schizophrenia in service 
and it is not related to his PTSD.  

6.  By rating decision in November 1996, an increased rating 
was granted for PTSD to 100 percent, effective from February 
23, 1996.

7.  By rating decision in March 1999, the RO reduced the 
disability rating for the veteran's PTSD from 100 percent to 
50 percent, effective from September 1, 1999.

8.  At the time of the reduction in the disability rating to 
50 percent, the totality of the evidence did not reflect an 
improvement in PTSD symptomatology previously relied upon to 
assign a 100 percent rating, and the veteran' PTSD disability 
picture more nearly approximated the criteria for a 100 
percent rating.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
respiratory disability, manifested by shortness of breath, 
both on a direct basis, and as a result of exposure to Agent 
Orange, is denied.  38 U.S.C.A. § § 1110, 5107 (West 1991 & 
Supp. 2001), 38 U.S.C. § 1116 (a) (2), (f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001); 
38 C.F.R. § § 3.303, 3.307 (a) (6); 3.309 (e) (2001); 66 Fed. 
Reg. 23168 (2001).

2.  The claim for entitlement to service connection for 
headaches, both on a direct basis, and as a result of 
exposure to Agent Orange, is denied.  38 U.S.C.A. § § 1110, 
5107 (West 1991 & Supp. 2001), 38 U.S.C. § 1116 (a) (2), (f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); 38 C.F.R. § § 3.303, 3.307 (a) (6); 3.309 (e) 
(2001).

3.  The claim for entitlement to service connection for a 
foot disability, both on a direct basis, and as a result of 
exposure to Agent Orange, is denied.  38 U.S.C.A. § § 1110, 
5107 (West 1991 & Supp. 2001), 38 U.S.C. § 1116 (a) (2), (f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); 38 C.F.R. § § 3.303, 3.307 (a) (6); 3.309 (e) 
(2001); 66 Fed. Reg. 23168 (2001).

4.  The claim for entitlement to service connection for a 
bladder disability, both on a direct basis, and as a result 
of exposure to Agent Orange, is denied.  38 U.S.C.A. § § 
1110, 5107 (West 1991 & Supp. 2001), 38 U.S.C. § 1116 (a) 
(2), (f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001); 38 C.F.R. § § 3.303, 3.307 (a) (6); 
3.309 (e) (2001); 66 Fed. Reg. 23168 (2001).

5.  The claim for entitlement to service connection for a 
neurological disability, both on a direct basis, and as a 
result of exposure to Agent Orange, is denied.  38 U.S.C.A. 
§ § 1110, 5107 (West 1991 & Supp. 2001), 38 U.S.C. § 1116 (a) 
(2), (f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001); 38 C.F.R. § § 3.303, 3.307 (a) (6); 
3.309 (e) (2001); 66 Fed. Reg. 23168 (2001).  

6.  The claim for entitlement to service connection for a 
psychiatric disability, other than PTSD, to include 
schizophrenia, and manifested by mood swings, both on a 
direct basis, as secondary to PTSD, and as a result of 
exposure to Agent Orange, is denied.  38 U.S.C.A. § § 1110, 
5107 (West 1991 & Supp. 2001), 38 U.S.C. § 1116 (a) (2), (f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); 38 C.F.R. § § 3.303, 3.307 (a) (6); 3.309 (e), 
3.310 (2001); 66 Fed. Reg. 23168 (2001).

7.  Restoration of a 100 percent disability rating for PTSD, 
effective February 23, 1996, is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.105, 
3.343, Part 4, including §§ 4.1, 4.132, Diagnostic Code 9411 
(rating criteria in effect prior to November 7, 1996); 4.130, 
Diagnostic Code 9411 (rating criteria in effect after 
November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for headaches, 
a bladder disorder, a neurological disorder, or a psychiatric 
disorder.  The only time he was seen for a foot disorder was 
when he was seen for a corn on his left foot in September 
1971.  The only time he was seen for a respiratory disorder 
was when he was seen for an upper respiratory infection in 
December 1971.  

When the veteran was hospitalized in February 1997 and 
October 1999, it was noted that he had been treated in the 
past for chronic obstructive pulmonary disease.  

The veteran was hospitalized at a VA hospital in March and 
April 1996 for PTSD.  He was also diagnosed with major 
depression recurrent with suicidal ideation, and substance 
abuse, cocaine and alcohol.  

A VA medical opinion prepared by three physicians was 
submitted in October 1996.  One of the physicians was the 
chief of the PTSD clinic.  The physicians stated that the 
veteran was a patient with long-standing PTSD and had been in 
treatment for the past 4 years.  It was noted that the 
veteran had flashbacks, difficulty sleeping, nightmares, 
increased startle reactions, fearful irritability, and low 
threshold for engaging in aggressive reactions.  It was noted 
that the veteran might have had another condition (a 
psychosis currently unspecified) in addition to PTSD.  

In a November 1996 rating decision, the RO increased the 
veteran's rating for PTSD from 50 percent to 100 percent 
disabling, finding that the veteran was demonstrably unable 
to obtain or retain employment because of his PTSD.  

The veteran was hospitalized at a VA hospital from July 6, 
1997, to July 13, 1997.  Admitting diagnosis was PTSD, and 
schizophrenia, paranoid type.  His GAF was listed as 20 to 
25.  

The veteran underwent a VA examination in January 1999.  He 
reported that he had not worked in the last 12 months, 
because he had not been able to adjust.  Diagnoses were PTSD, 
schizophrenic disorder, and amnestic disorder.  Current GAF 
was 45 to 50.  The examiner did not specify which of the 
disorders was the most disabling, or which symptoms could be 
attributable to PTSD and which to schizophrenic disorder.

In a March 1999 rating decision, the RO proposed to reduce 
the veteran's rating for PTSD from 100 percent to 50 percent.  
The RO informed the veteran of its proposal by letter dated 
March 19, 1999.  

The veteran was hospitalized in April 1999, and diagnosed 
with schizophrenia and substance abuse.  GAF score was 70.  

The veteran's attending psychiatrist while he was 
hospitalized wrote a statement on April 13, 1999, that the 
veteran was 100 percent service connected for PTSD and should 
remain at 100 percent.  He wrote that the veteran's PTSD was 
chronic and severe which made him 100 percent unemployable.  

In a June 1999 rating decision, the RO reduced the veterans' 
rating for PTSD from 100 to 50 percent, effective September 
1, 1999.  The veteran appealed this decision.  

The veteran was hospitalized at a VA hospital in October 
1999.  Diagnoses were schizophrenia and PTSD, and the 
veteran's GAF score was 30.  

The veteran was hospitalized at a VA hospital in December 
2000.  Diagnoses were schizoaffective disorder, depressed, 
and PTSD.  His GAF was described as 35 and 50.  

The veteran's VA physician called the RO in January 2001 and 
reported that the veteran's GAF alone for PTSD was 50, and 
that his GAF alone precluded him from engaging in 
substantially gainful employment.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  He has been examined by the VA in connection with 
his claim and has not identified any additional, relevant 
evidence that has not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159.  Therefore, the veteran will not be prejudiced by 
appellate review at this time without further RO adjudication 
after enactment of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Entitlement to service connection for a respiratory 
disability, manifested by shortness of breath, headaches, a 
foot disability, a bladder disability, a neurological 
disability, manifested by dizziness, and a psychiatric 
disability, other than post-traumatic stress disorder (PTSD), 
to include schizophrenia, and manifested by mood swings, all 
six conditions to be considered both on a direct basis and as 
secondary to Agent Orange.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C. § 1116, as added 
by § 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 
2001); 38 C.F.R. § 3.307 (a) (6) (2001).  

The statute and regulations also specify the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are: chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, and respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  A list of soft tissue sarcomas 
is noted at the end of the regulation.  38 U.S.C. § 1116 (a) 
(2), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001); 38 C.F.R. § 3.309 (e) (2001); 66 Fed. 
Reg. 23168 (2001).  Furthermore, the Secretary of Veterans 
Affairs formally announced in the Federal Register, on 
January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions, to specifically include 
skin cancer, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted." 59 Fed.Reg. 341 (1994).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116 (f) , as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001)

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-524, 
Section 5, 98 Stat. 2725, 2727 through 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  

As mentioned above, 38 C.F.R. § 3.309 (e) lists certain 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  However, 
the veteran has not been diagnosed with any of the diseases 
listed in 38 C.F.R. § 3.309 (e).  Since the veteran has not 
been diagnosed with any of the diseases listed in 38 C.F.R. 
§ 3.309 (e), there is no presumption of a connection between 
herbicide exposure and any respiratory disability, manifested 
by shortness of breath, headaches, a foot disability, a 
bladder disability, a neurological disability, manifested by 
dizziness, or a psychiatric disability, other than PTSD or 
schizophrenia, manifested by mood swings, and service 
connection cannot be allowed for these disorders on a 
presumptive basis.

Since service connection can not be allowed on a presumptive 
basis, for the veteran to be granted service connection, he 
must show that headaches, a respiratory disorder (manifested 
by shortness of breath), a foot disorder, a bladder disorder, 
a neurological disorder (manifested by dizziness), or a 
psychiatric disorder (other than PTSD or schizophrenia, 
manifested by mood swings), was incurred in or aggravated by 
service on a direct basis.  However, as will be explained 
below, the veteran's claims must also be denied when they are 
considered on a direct basis.

The evidence does not show that the veteran has been 
diagnosed with headaches, bladder disorders, or neurological 
disorders manifested by dizziness.  Other than a corn on the 
veteran's left foot, the service medical records do not show 
treatment for a foot disorder, or any of the aforementioned 
disorders.  In light of these findings, it is determined that 
the claims file contains sufficient findings to make a 
decision on these four claims without a VA examination.  38 
U.S.C.A §5103A (d) (West Supp. 2001).  Accordingly, the 
claims of service connection for headaches, a bladder 
disability, a foot disability, and a neurological disability, 
manifested by dizziness, must be denied on a direct basis.  

Regarding the veteran's claim for service connection for a 
respiratory disability, manifested by shortness of breath, 
the evidence shows that the veteran has been diagnosed with 
chronic obstructive pulmonary disease.  However, the evidence 
does not show that this disorder was diagnosed until many 
years after service.  Even though the evidence shows that the 
veteran was diagnosed with an upper respiratory infection in 
the same month that he left service, the evidence does not 
show that there is any connection to the veteran's chronic 
obstructive pulmonary disease and his upper respiratory 
infection.  It is determined that the claims file contains 
sufficient medical evidence to make a decision on the 
veteran's claim without a VA examination.  38 U.S.C.A §5103A 
(d) (West Supp. 2001).  Accordingly, the veteran's claim for 
service connection for a respiratory disability, manifested 
by shortness of breath, must also be denied on a direct 
basis.  

Regarding the veteran's claim for a psychiatric disability, 
other than PTSD, to include schizophrenia, and manifested by 
mood swings, the evidence does not show that the veteran was 
seen for any psychiatric conditions during service or within 
one year of service.  The evidence does not show that the 
veteran was diagnosed with schizophrenia until many years 
after service.  Although the veteran was hospitalized for a 
psychiatric condition in February 1987, he was diagnosed only 
with PTSD and intermittent explosive disorder.  The first 
time that the veteran was diagnosed with a psychiatric 
disorder related to schizophrenia was when he was diagnosed 
with schizoaffective disorder at a May 1992 VA examination.  

Although the veteran claims that his schizophrenia is related 
to his PTSD, there is not competent medical evidence to this 
effect.  The veteran's allegation that his schizophrenia is 
related to PTSD, requires a medical opinion, and as a layman, 
the veteran is not qualified to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492.  In a statement 
received in April 1996, the veteran's physician at the VA 
hospital commented that it would be impossible for him to 
determine that PTSD caused schizophrenia or that 
schizophrenia was directly or proximately caused by PTSD.  
Accordingly, the veteran's claim for service connection for a 
psychiatric disability, other than PTSD, to include 
schizophrenia, and manifested by mood swings, must be denied 
on both a direct and secondary basis.  

In summary, since the preponderance of the evidence is 
against the veteran's claims for service connection for a 
respiratory disability, manifested by shortness of breath, 
headaches, a foot disability, a bladder disability, a 
neurological disability, manifested by dizziness, and a 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD), to include schizophrenia, and manifested by 
mood swings, all six conditions to be considered both on a 
direct basis and as secondary to Agent Orange., the benefit-
of-the-doubt rule does not apply, and the veteran's claims 
must be denied.  38 U.S.C.A §5107 (West Supp. 2001).


Entitlement to restoration of the veteran's 100 percent 
rating for PTSD.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2001) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  As already noted, the veteran was 
notified of the RO's intent to reduce his 100 percent rating 
for PTSD by a letter dated in March 1999.  Thereafter, he was 
afforded an opportunity to have a predetermination hearing, 
and given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 100 percent rating was taken 
pursuant to § 3.105(e) in June 1999.  The veteran was 
informed of this decision by a letter dated June 17, 1999.  
The reduction was made effective beginning September 1, 1999.  
Consequently, it appears that the RO did not violate any of 
the procedures required under § 3.105.  The veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted ("the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires").  38 C.F.R. § 3.105(e) (2001).  

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  

As the veteran's reduction was taken within less than five 
years of the award of the 100 percent rating, is not governed 
by the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings.  See 38 C.F.R. § 3.344(c) (2001).

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).

Since the RO increased the veteran's rating to 100 percent 
prior to November 7, 1996, the old diagnostic criteria for 
PTSD (in effect prior to November 7, 1996) are to be applied.  
Since the RO reduced the veteran's 100 percent rating after 
November 7, 1996, the new diagnostic criteria in effect as of 
November 7, 1996, are also to be applied.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court quoted a passage from the Federal Register indicating 
that when it is not possible to separate the effects of a 
service-connected condition from non-service-connected 
conditions, "VA regulations at 38 C.F.R. § 3.102 . . . 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition."

When the veteran's PTSD rating was reduced in June 1999, it 
was reduced in large measure because of the VA 
hospitalization report from April 1999 showing a single 
diagnosis of schizophrenia with a GAF of 70.  No diagnosis of 
PTSD was made.  However, the attending psychiatrist while the 
veteran was hospitalized wrote a statement on April 13, 1999 
(while the veteran was hospitalized) that the veteran's PTSD 
was chronic and severe which made him unemployable.  
Furthermore, a VA physician reported in January 2001 that the 
veteran's GAF alone from PTSD was 50 and precluded him from 
engaging in substantially gainful employment.   

As noted above, a 100 percent rating is warranted under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) when the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson, supra.    In this case, the two VA 
physicians determined that the veteran was unemployable 
because of his PTSD.  Furthermore, when the veteran was 
examined in January 1999, he was diagnosed with PTSD, 
schizophrenic disorder, and amnestic disorder.  The veteran 
reported that he was not working.  The examiner assigned a 
low GAF score of 45, but did not separate out which symptoms 
were due to which psychiatric disorders.  Since it is not 
possible to separate the effects of the veteran's PTSD from 
his schizophrenia, the signs and symptoms resulting in the 
low GAF score must be attributed to the veteran's PTSD.  
Mittleider, supra.

Based on the available record, particularly the opinions of 
VA physicians in April 1999 and January 2001, it appears that 
the veteran's symptoms did not improve after November 1996.  
Because the RO found that the veteran was demonstrably unable 
to obtain or retain unemployment when it increased the 
veteran's PTSD rating to 100 percent in November 1996, and 
the findings do not reflect improvement in symptoms of the 
veteran's PTSD, restoration of the 100 percent rating is 
warranted.  In making this determination, all reasonable 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

In light of the fact that the veteran's claim seeking 
restoration of his 100 percent rating for PTSD was granted, 
his claim seeking an increased rating for PTSD from 70 
percent has been rendered moot.  


ORDER

Entitlement to service connection for a respiratory 
disability, manifested by shortness of breath, both on a 
direct basis and as secondary to Agent Orange is denied.

Entitlement to service connection for headaches, both on a 
direct basis and as secondary to Agent Orange is denied.

Entitlement to service connection for a foot disability, both 
on a direct basis and as secondary to Agent Orange is denied.

Entitlement to service connection for a bladder disability, 
both on a direct basis and as secondary to Agent Orange, is 
denied.

Entitlement to service connection for a neurological 
disability, manifested by dizziness, both on a direct basis 
and as secondary to Agent Orange, is denied.

Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include schizophrenia, and 
manifested by mood swings, both on a direct basis and as 
secondary to PTSD and Agent Orange is denied.

Restoration of a 100 percent rating for PTSD is warranted.  
The appeal is granted to this extent.   


REMAND

In a November 1996 rating decision, the RO granted an 
increased rating for PTSD from 50 percent to 100 percent, 
effective February 23, 1996.  Although the RO issued a 
Supplemental Statement of the Case regarding an earlier 
effective date for the increased rating on April 3, 1997, 
(mailed on April 4, 1997), there is not a Notice of 
Disagreement (NOD) on file prior to that date.  On April 22, 
1997, the veteran submitted a NOD regarding this issue.  
Since the veteran submitted a timely NOD regarding this 
issue, the Board is required to remand this issue to the RO 
for issuance of a Statement of the Case (SOC). See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the RO should 
issue a SOC regarding the issue of an increased rating for 
PTSD from 50 to 100 percent.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case concerning the issue of an earlier 
effective date than February 23, 1996, 
for the grant of an increased rating for 
PTSD from 50 to 100 percent.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



